COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                                FORT WORTH

                               NO. 2-10-147-CR


KENNETH K. MCMILLAN                                                APPELLANT


                                        V.

THE STATE OF TEXAS                                                      STATE



                                    ----------

     FROM CRIMINAL DISTRICT COURT NO. 3 OF TARRANT COUNTY

                                    ----------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered “Appellant=s Motion To Withdraw Notice Of Appeal And

Dismiss Appeal.@ The motion complies with rule 42.2(a) of the rules of appellate

procedure.   Tex. R. App. P. 42.2(a).    No decision of this court having been

delivered before we received this motion, we grant the motion and dismiss the

appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                  PER CURIAM

PANEL: MEIER, J.; LIVINGSTON, C.J.; and GABRIEL, J.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 28, 2010

      1
       See Tex. R. App. P. 47.4.